Title: Mary Smith Cranch to Abigail Adams, 3 October 1784
From: Cranch, Mary Smith
To: Adams, Abigail



Braintree october 3d 1784

Accept my dear Sister a thousand thanks for your charming Journal, it is just Such an one as I wish’d, so particular that while reading it, I could not help fancying my self with you. We hoped as we had Such fine weather for six weeks after you Sail’d, that you would have had a quicker Passage than I find you had. You did not feel more joy when you set your feet upon the British Coast, than I did when I reciev’d your first Letter. It was that dated “the 2d of August” just after Mr. Smith Sail’d. I answer’d it the next day, and hope you have receiv’d it, and that you will do as I desir’d you would with it, if you have not done it already. I have read your journal four times, but never with dry Eyes, nor shall I ever be able too. Oh my Sister what have you suffer’d! I pity you more for what you have not express’d than for what you have—my immagination has read that close Lock’d journal.
Let me intreat you my Amiable Sister not to indulge unnecessary anxieties. The evening of your Days will I hope be as happy as the morning. Your Letters excited a variety of immotions in my Breast as I read them. I was at Haverhill when they arriv’d. One I recievd upon my journey, the other while I was there and the journal I found when I came home. It was late before I could begin it, the Family all retir’d to rest. It was one o clock before I had finish’d it. Your tender and affectionate expressions for me and mine softend me to a Baby, and your sufferings wounded my Heart. In short when I had finish’d I set down and weep’d heartily.
When I arriv’d at Sister Shaws, I found her very Ill of a Fever, the Doctor feard a settled one. She had taken a violent cold. It seiz’d her Lungs and took away her voice for a week. She was taken Sneezing to such a degree that she was in danger of breaking a vein in her Stomack. I believe this occation’d the Loss of her voice. She had a watcher above a week, but by good nursing and a kind Providence, she has escapd a settled Fever and was so well as to ride out the day before I came away. I was with her a fortnight.
Your dear children are well, and Look very Happy. Cousin Charles came home with Lucy and I, he is here now; and a so poor child has miss’d of his Letters. Mr. Cranch had sent them to Haverhill the day we came away: He thinks he cannot write till he has seen them: He sends his Duty. I went yesterday to see your Mother and told her I had come to read part of your journal to her. Aya said she “I had rather hear that she is coming home.” She has had her Health this summer much better than for Several years past, and is grown quite Fat. You would have been pleas’d to have seen with what eagerness Little Boylstone devour’d every word as I read. I dare say he does not forget a sentence. While I was reading his Papa sent him for something he wanted; I saw he was unwilling to go least he should lose some of the Letter. I was so pleas’d that I promiss’d to stop till he return’d, and then away he flew like the wind. This child is a Genious Sister. Mr. Porter has been keeping a Grammer School in this Parish all Summer. Your Nephew has attended it, and it has given him such a thirst for Learning that of his own head without his Papas knowledge, he procur’d himself some Latin Books and set himself in good earnest to the study of the Language. He has rose with the Day all summer that he might have time for his studys. I have often met him going to School with his Book open studying his Leason as he walk’d along. His Master told me he would make a fine Schooler.
Mr. Adams and the children are well, they all send their Love, Mrs. Hall in perticular. She often spends the day with me. If she walks to meeting, I take her home with me at noon, and send her home at night. Mr. Adams’s Horse will not go in the chaise. You may be assur’d she shall not want any comfort that I can give her.
Oh my dear Sister when will you return and make us all happy? Your Neighbours are often coming to know when I heard from you, they will cry as much for joy when you return as they did for sorrow when you left them. Delight Newcomb dyed about six weeks ago. “Cap” Joseph Baxters wife about a month since. Eunice Bellhou is sick with a slow Fever. Mr. Thaxter is well, has as much business as he could expect for the time he has been there. Peggy White of Haverhill has fallen into a melancholy, is quite distracted at some seasons. The Family are greatly distress’d. I was there about an hour one evening, Mrs. White took me into the other room to tell me her trouble. Poor woman my Heart bore its part in her woe. The sympathiteck Tear stole from my eye. They doated upon her! She was the delight of their Eyes. This was her Language. She ennumerated her virtues. She was Spritely prudent and Dutiful—but now how chang’d! The sight of this dear Girl affected me greatly. She was seting upon a couch, dress’d in a Queens nightcap with a white ribbon bound round her head and a white long loose Gown on, her Hands cross’d before her, and her Eyes fix’d upon the Flour. When I enter’d Her Mama took my Hand and led me to her, and told her I was the mama of her Brothers Friend. She rose courtesy’d and sat down, but did not speak nor move a Feature of her Face. Her skin was of a delicate white, and a Fever which she has, had given her cheeks a Beautiful flush. She made me think of Clementina. I greatly suspect she has something Labouring in her mind which ought to be drawn from her. I told her mama so, but she did not seem to think there was any thing.
Billy is well and pursues his studys steadyly and behaves well, has the Love of all his Class and the approbation of his Tutors. May he always continue to do so. Leonard and he are as happy in each other as two young Fellows can be. I believe I can tell you one peice of news. Aunt Smith is like to be a grandmama!!! There is not much joy among the children.
Continue your journal my dear Sister, you cannot immagine how it entertains us. I rejoice that you have found such Friends. If nothing unforeseen happens your Tour must give you great pleasure. Give my most affectionate regards to Mr. Adams and my Cousins, and accept the best wishes of your affectionate Sister.

M. Cranch


I have not receiv’d the things you mention. When I do I shall destribute them as you desire. Lucy will write if the vessel does not sail too soon for her. I sent a Long Letter to you in a vessel going to Holland. The others went in the Cencinatus: Capn. Farris’.

